DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2021 has been entered.
 
Relevant MPEP Sections
MPEP 2113 relating to Product by Process limitations - “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Toya et al. (US Pub 2013/0078520 of record) in view of Boulineau et al. (“Structure of Li2MnO3 with different degrees of defects”, a copy of which is of record) and Wu et al. (“Effect of precursor and synthesis temperature on the structural and electrochemical properties of Li(Ni0.5Co0.2 Mn0.3)O2”, newly cited, a copy of which is included).
In regard to claims 1 and 6-8, Toya et al. teach an active material for a battery, wherein the active material is formed from an active material precursor comprising: Formula NixMnyCoz(OH) 2 where  0.3≤x≤0.7 (i.e. x may be 0.4 or 0.5), 0.1≤y≤0.55 and 0≤z≤0.4 (see paragraph [0034, 0074] - the M component has been omitted because such is not positively required by the claim or the prior art composition) which overlaps the claimed ranges in a manner which provides a prima facie case of obviousness (see MPEP 2144.05) which has a hollow structure (see paragraph [0032, 0077]). 
Toya et al. does not show an XRD spectra of the active material.  However, Boulineau et al. teach a similar active material such as the layered transition metal oxides Li1+x(Ni1/2−yMn1/2−yCo2y)1−xO2 or specifically Li1.12(Ni0.425Mn0.425Co0.15)0.88O2 (page 1658) which have attracted much attention due to their large capacity and good cyclability (see I. Introduction) which is formed from metal hydroxides under 
Therefore, the it would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize the composition and processing of the active material of Toya et al. to include the controlled crystal structure and/or composition taught by Boulineau et al. as such enhances the properties of the material.
In regard to the amendment, Toya et al. does not show an XRD spectra of the precursor material.  However, Wu et al. teach a similar active material of layered transition metal oxides such as specifically Li(Ni0.5Mn0.3Co0.2)O2 (title) and the desirability to optimize the hydroxide precursor material (see I. Introduction) which is formed under varying conditions (see 2. Experimental) and the desirability to control the structure of the precursor in order to form a material such as NCM-3 which as seen in Figure 1 has a peak corresponding to the 100 plane at 34.6° (as measured by Graph Grabber software, see screenshot below) which formed an active material with the smallest most uniform particle sizes and excellent cycling performance (see 3.4 electrochemical performance study). 
Therefore, the it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the hydroxide precursor of Toya et al. to include the controlled crystal structure and/or composition taught by Wu et al. (including the claimed peak in XRD) as such enhances the properties of the material.



    PNG
    media_image1.png
    839
    1215
    media_image1.png
    Greyscale

The Examiner notes that the majority of the limitations in the independent claim and the dependent claims 4, 6-8 and 10-15 relate to product by process limitations attempting to define the claimed active material in terms of the intermediate precursor material used in the formation of the active material which (while the particulars of the precursor and the process steps to form such have been shown in the prior art below) do not necessarily distinguish the claimed product from that of the prior art (see MPEP 2113 above).
In regard to claims 2, 3 and 5, Toya et al. teach the lithium nickel manganese composite oxide has a general formula: Li1+uNixMnyCozMtO2 (where −0.05≦u≦0.50, x+y+z+t=1, 0.3≦x≦0.7, 0.1≦y≦0.55, 0≦z≦0.4, 0≦t≦0.1, M is an added element selected from one or more elements from among Mg, Ca, Al, Ti, V, Cr, Zr, Nb, Mo and W) (see paragraph [0048, 0149]) which overlaps or is close enough to the claimed ranges in a manner which provides a prima facie case of obviousness (see MPEP 2144.05). 
0.40Mn0.44Co0.16(OH) 2which are the ratios required to form the active material of this claim (see Examples of the instant specification), and therefore the prior art range overlaps the final active material composition claimed in a manner which provides a prima facie case of obviousness (see MPEP 2144.05).  Additionally, the prior art performs substantially the same methods (see claims below) with the same composition therefore the same properties as presumed present (see MPEP 2112.01). 
In regard to claim 10, Toya et al. teach the active material is obtained by a method comprising: mixing the active material precursor of Formula 1 (as applied to the claims above) with a lithium precursor to form a mixture, mixing the mixture with a lithium compound (mixing step), and heat-treating the resultant at a temperature of in a range of about 800°C to about 980°C (calcination step), wherein the mixing molar ratio of the lithium precursor to the active material precursor is 1.5:1 (see mixing step - see paragraphs [0176-0185]).  The ranges disclosed by the prior art overlap or are close enough to the claimed ranges to establish obviousness (see MPEP 2144.05).  Additionally, the limitations of this claim are product by process limitations and the patentability of a product does not depend on its method of production (MPEP 2113 above).
In regard to claim 11, Toya et al. teach the active material precursor is obtained by a method comprising: mixing a nickel precursor, a manganese precursor, a cobalt precursor, a metal (M) precursor, and a solvent to prepare a precursor mixture; and mixing the precursor mixture and a pH adjusting agent to adjust a pH value of the resultant to be in a range of 9.5 to 11.5 (see paragraph [0103-0111]). 
In regard to claims 12-15, Toya et al. teach a chelating agent such as ammonium water is added to the mixing of the precursor mixture and the pH adjusting agent such as sodium hydroxide in various molar amounts (paragraph [0100-0105, 0137]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Toya et al. Wu et al. and Boulineau et al. as applied to claim 1, and further in view of Jouanneau et al. (“Preparation, Structure, and Thermal Stability of New NixCo1-2xMnx(OH)2 (0 < x < 1/2) Phases”, cited in IDS)
In regard to claim 4, Toya et al. teach a tap density such as 1.40 g/ml is typical for the material (paragraph [0013]) but do not disclose a particular density. However, Jouanneau et al. teach a similar nickel cobalt manganese hydroxide material which can be prepared in different ways to achieve different properties, and the ability to optimize properties such as tap density by varying the composition of the material and the drying conditions to achieve tap densities such as 1.67 g/ml (see results and discussion section, figure 9) because such has a strong impact on the electrochemical properties of the resulting oxides (conclusion section).
Therefore, the it would have been obvious to one of ordinary skill in the art to optimize a property such as tap density to be within the claimed range (such as 1.67 g/ml) depending on the composition of the material and conditions of formation in the material of Toya et al. as such effects electrochemical properties of the oxide materials.  

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723